Citation Nr: 0004863	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-23 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for a 
bilateral hearing loss disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a February 1997 rating decision 
rendered by the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein service 
connection for a right ear hearing loss disability and a 
compensable disability rating for the veteran's service 
connected left ear disability were denied.  The veteran filed 
a timely notice of disagreement and perfected a substantive 
appeal.  

By means of a June 1998 decision, the Board granted service 
connection for a right ear disability and remanded the case 
to the RO for adjudication of entitlement to a compensable 
evaluation for bilateral hearing loss.  During the pendency 
of this appeal, the RO granted a 10 percent disability 
evaluation for the veteran's bilateral hearing loss 
disability, by means of a July 1998 rating decision.  As this 
does not constitute a full grant of benefits on appeal, the 
veteran's appeal remains open.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's bilateral hearing loss disability is 
manifested by average pure tone decibel loss of 53 decibels 
in the right ear and 79 decibels in the left ear.  Speech 
recognition is 80 percent bilaterally. 


CONCLUSION OF LAW

The criteria for an increased evaluation for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
1160(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Codes 6100, 6101 (1998) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim for an increased disability 
rating is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); that is, he has presented 
a claim that is plausible.  He has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Service connection for a left ear hearing loss disability was 
established by means of a September 1975 rating action as the 
evidence showed that the veteran developed a left ear hearing 
loss disability following trauma to his left ear due to an 
inservice explosion.  By means of a February 1997 rating 
action, the RO denied an increased disability rating from the 
veteran's left ear hearing loss disability.  In addition, the 
RO denied a claim for entitlement to service connection for a 
right ear hearing loss disability.  The veteran appealed 
these decisions.  By means of a June 1998 decision and 
remand, the Board granted service connection for a right ear 
hearing loss disability as service medical records show a 25 
decibel loss of hearing for serviceable range in the right 
ear during his active service.  As the veteran's right ear 
hearing loss disability and his left ear hearing loss 
disability were service connected, the Board remanded the 
case to the RO to adjudicate the veteran's claim as one of an 
increased rating for a bilateral hearing loss disability.  By 
means of a July 1998 rating action, the RO assigned a 10 
percent disability rating for the veteran's bilateral hearing 
loss disability, effective July 30, 1996, the date of the 
veteran's claim on appeal.  As this is not a full grant of 
benefits on appeal, the veteran's appeal remains open.  

The veteran contends that his bilateral hearing loss 
disability is more severe than currently evaluated and that 
an increased disability rating is warranted.  The severity of 
hearing loss is ascertained, for VA rating purposes, by 
application of the criteria set forth in 38 C.F.R. § 4.87 of 
the Schedule.  Under these criteria, the degree of disability 
for bilateral service-connected hearing loss disability is 
determined by application of a rating schedule that 
establishes 11 auditory acuity levels, ranging from Level I 
(for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1999).  The Court has held that "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating ear disabilities were 
amended effective June 10, 1999.  The United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (Court) has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Therefore, the Board will evaluate the 
veteran's symptomatology pursuant to both the criteria in 
effect prior to June 10, 1999 and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 
The report of the most recent VA audiological examination of 
the veteran's hearing acuity, dated in April 1999, shows that 
the pure tone thresholds were 30, 40, 40, 60, and 70 decibels 
in the right ear at 500, 1000, 2000, 3000, and 4000 hertz.  
The average pure tone decibel loss was 53 decibels in the 
right ear.  Pure tone thresholds were measured at 55, 55, 75, 
90, and 95 decibels in the left ear at 500, 1000, 2000, 3000, 
and 4000 hertz.  Average pure tone decibel loss was 79 
decibels in the left ear.  This report also shows that speech 
recognition was 80 percent bilaterally. 

Under the criteria currently in effect in the Schedule, the 
veteran's hearing loss is assigned Level IV for the right ear 
and Level V for the left ear.  38 C.F.R. § 4.85, Table VI 
(1999).  This degree of bilateral hearing loss, as determined 
by the Schedule, warrants the assignment of a 10 percent 
disability evaluation.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (1999).
 
Similarly, under the criteria in effect prior to June 10, 
1999, the veteran's hearing loss is assigned Level IV for the 
right ear and Level V for the left ear.  38 C.F.R. § 4.87, 
Table VI (1998).  This degree of bilateral hearing loss 
disability, as determined by the Schedule, also warrants 
assignment of a 10 percent disability evaluation.  38 C.F.R. 
§ 4.87, Table VII, Diagnostic Code 6101 (1998). 

The Board accordingly finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for bilateral hearing loss disability.  In 
addition, the record does not reflect any request by him that 
the question of entitlement to an increased evaluation for 
bilateral hearing loss disability be referred to the RO for 
consideration by the appropriate VA officials as to whether 
an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder. See Floyd v. Brown, 
9 Vet. App. 88 (1996).


ORDER

An increased rating for a bilateral hearing loss disability 
is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

